 In the Matter of THE SHERWIN-WILLIAMSCOMPANYandDISTRICT 50,UNITED MINEWORKERS OF AMERICACase No. 13-R-2102.Decided January 18,1944Mr. T. J. McDowell,of Cleveland, Ohio, andMr. C. T. MacKinnon,of Chicago, Ill., for the Company.Mr. Alfred Kamin,of Washington, D. C., for District 50.Mr. Walker Butler,of Chicago, Ill., for the Independent.Mr. Wm. E. Rodriguez,byMr. Harold J. Hopkinson,of Chicago,Ill., for the A. F. of L.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Sherwin-Williams Company, Chicago, Illinois, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Robert R. Rissman, TrialExaminer. Said hearing was held at Chicago, Illinois, on December1, 1943.The Company, District 50, Independent Paint-Makers Union,herein called the Independent, and Paint-Makers Local No. 1351 ofthe Brotherhood of Painters, Decorators & Paperhangers of America,A. F. of L., herein called the A. F. of L., appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses,and to introduce evidence bearing on the issues.Atthe hearing, District 50 moved to dismiss the intervention of theA. F. of L., on the ground that the A. F. of L. had not made a sufficientshowing to justify its being given a place on the ballot.The Inde-pendent movedto dismissthe petition on the ground that no ,questionconcerning representation had existed prior to the filing of the petitionon October 12, 1943.The Trial Examiner referred the motions to theBoard.For reasons hereinafter set forth, the motions are hereby54.N. L. it B., No. 97660 THE SHERWIN-WILLIAMS COMPANY661denied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Sherwin-Williams Company is an Ohio corporation licensedto do business in the State of Illinois, where it is engaged in themanufacture of paint, varnishes, chemicals, and allied products.TheCompany operates 14 plants throughout the United States. This pro-ceeding involves only the Chicago plant.The principal raw materialsused by the Company in the operation of the Chicago plant are lead,linseed oil, zinc, and miscellaneous chemical products.During 1943the Company purchased for use at the Chicago plant riw materialsvalued in excess of $1,000,000, of which 95 percent was shipped to theChicago plant from points outside the State of Illinois.During thesame period the total value of the sales of finished products manu-factured at the Chicago plant was in excess of $1,000,000.A sub-stantial portion of the Company's finished products is distributedthroughout the United States, and a substantial portion of the fin-ished products is shipped by the Company from the Chicago plantto points outside the State of Illinois.The Company admits that itis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America is a labor organiza-tion, admitting to membership employees of the Company.Independent Paint-Makers Union is an unaffiliated labor organiza-tion admitting to membership employees of the Company.Paint-Makers Local No. 1351 of the Brotherhood of Painters, Dec-orators & Paperhangers of America is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 14, 1942, following a consent election which the Inde-pendent won,' the Company and the Independent entered into a col-lective bargaining contract.The contract recited that it was to con-tinue in effect until, December 31, 1943, and from year to year there-1The A. F. of L.and District 50 also participated in this election. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter, subject, however, to the right of either party to terminate thecontract after December 31, 1943, by giving to the other party writtennotice of its intention to terminate by 30 days prior to the date oftermination.On October 13, 1943, the Company and the Independentsigned a memorandum of agreement to "renew" the contract of August14, 1942.The agreement further provided that the new, contractshould embody provisions for a wage increase, a maintenance of mem-bership clause, and increased vacation benefits, and that it should runfrom September 16, 1943 to September 16, 1944.'Pursuant to suchagreement, on October 19, 1943, the Company and the, Independentmet and executed the new contract, dated as of October 13, 1943,embodying provisions for wage increase, vacation plan, and main-tenance of membership, and incorporating by reference all the pro-visions of the contract of August 14, 1942, except as modified by thenew contract.On October 12, 1943, District 50 filed a petition with the Board.'On October' 14, 1943, the Company was notified by the Regional Di-rector that the petition had been filed.The Company has not at anytime since October 12, 1943, granted recognition to District 50 as bar-gaining agent of any of the Company's employees.The Company and the Independent contend' that the contract ofOctober 13, 1943, which superseded the contract of August 14, 1942,constitutes a bar to a determination of representatives.We are ofthe opinion, however, that the premature extension of a contract ofreasonable duration for another like period should not operate as abar to a claim of representation made prior to the expiration date ofthe extended contract.As we have previously stated in theMatter ofMemphis Furniture Mfg. Co.: 4Were we to hold that the parties to a collective bargaining,agreement . . . could forestall a petition for investigation andcertification of 'representatives by entering into a supplementalagreement modifying the contract in advance of the date fixedtherein for reopening negotiations, the right of the employees toseek a change of representatives after the lapse of a reasonabletime might be defeated. So to hold would require of employees,desiring to change representatives, acceleration of organization2 This memorandum of agreement also provided that "Until completion of the typingof the new contract, this memorandum, together with the old contract, and supplementsthereto shall serve as our agreement."3The record indicates that continuously since June 1942, the date of the consent electionhereinabove referred to, District 50 has held at least one meeting each month, and sinceJune 1943, at least two meetings each month, among the employees at the Chicago plant,and regularly each month distributed at the employees' gate handbills, leaflets, and bulle-tins among such employees. It was thus generally known at the plant that Distiict 50was actively engaged in maintaining its membership and organizing the employees.4 51 N. L. R. B. 1447.a i ^^ THE SHERWIN-WILLIAMS COMPANY663activities so that they would be ready to assert a claim of majorityrepresentation at any time the contracting parties might elect todiscussmodification of the existing agreement, thus leading todissatisfaction or unrest under the existing agreement instead ofstabilized labor relations.In accordance with the foregoing principle, we find that to hold theagreement of October 13 a bar would operate unreasonably to preventthe exercise of the right of the employees to select a new bargainingrepresentative, if they so desire.Since the August 14, 1942, contractwas superseded by the agreement of October 13, 1943, and since thelatter contract cannot operate to prevent the selection of a new bar-gaining representative under the principle set forth above, we findthat the contract of October 13, 1943,doesnot constitutea bar to apresent determination of representatives.Statements of the Regional Director and the Trial Examiner intro-duced into evidence at the hearing, indicate that District 50 representsa, substantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWith the exception of the inclusion in or exclusion from the unitof group leaders, the parties agreed that the appropriate unit shouldconsist of all hourly paid production and maintenance employees,including hourly paid laboratory employees, but excluding super-visory employees, foremen, assistant foremen; watchmen, uniformedguards, salaried clerical employees, time-study employees, cooperativestudents, and employees covered by written or oral collective bargain-ing agreements with the United Brotherhood of Carpenters andJoiners of America, the International Association of Machinists,"The Regional Director reported that District 50 presented 647 designations,all bearingapparently genuine signatures.Of the 047 designations,512 bear the names of personswhose names appear on the Company'spay roll of October 18, 1943;382 aie dated be-tween January 1942 and October 1943;130 are undated.The Company's pay roll con-tains the names of 1,388 persons in the unit.At the hearing,District 50 submitted to the Trial Examiner 73 additional cards, allbearing apparently genuine signaturesThe Trial Examiner reported 15 cards were dupli-cates of those previously presented to the Regional Director,and 9 bore the names ofpersons not on the pay rollForty-nine cards bear the names of persons whose namesappear on the Company's pay roll, 34 dated in October and November 1943, 15 undatedThe Regional Director further reported that the A. F. of L. presented 147 cards, allbearing apparentlygenuinesignaturesOf the 147 cards submitted,84 bear the names ofpersonshose names appear on the Company'spay roll, andere dated between Augustand November 1943We shall accord the A F. of L a place on the ballot.The Independent relies upon its contract of October 13, 1943, to establish its interest. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe International Union of Operating Engineers, the SteamfittersProtective Association, the International Brotherhood of ElectricalWorkers, the Asbestos Workers Union, and the Bricklayers and StoneMasons Union.,With respect to the group leaders, District 50 seekstheir exclusion on the ground that they are supervisory employees,whereas, the Company and the Independent maintain that they arenot supervisory employees and desire their inclusionsThe A. F. of L.takes no position.The Company employs approximately 40 group leaders at theChicago plant.They are responsible to line foremen or assistantforemen whose instructions they relay to the respective, groups ofemployees with whom they work, such groups consisting of a minimumof 3 and a maximum of 18 persons. The group leaders perform thesame type of work as that of the other members of their crews. Theyare hourly paid employees, whereas the foremen and assistant fore-men are paid on a salary basis.7They have no authority to recom-mend hire or discharge, nor do they have any authority to disciplineany of the persons with whom they work.We conclude that the groupleaders are not supervisory employees, and we shall include themin the unit.We find that all hourly paid production and maintenance employees,including hourly paid laboratory employees, and group leaders, butexcluding watchmen, uniformed guards, salaried clerical employees,time-study employees, cooperative students, foremen, assistant fore-men, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, and employeescovered by written or oral collective bargaining agreements with theUnited Brotherhood of Carpenters and Joiners of America, the Inter-national Association of Machinists, the International Union of Oper-atingEngineers, the SteamfittersProtectiveAssociation,theInternationalBrotherhood of ElectricalWorkers, the AsbestosWorkers Union, and the Bricklayers and Stone Masons Union, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of ElectionO Group leaders are covered by the Independent's contract.With the exception of six foremen, who are hourly paid. THE SHERWIN-WILLIAMS COMPANY665herein, subject to the limitations and additions set forth in theDirection sDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives, for the purposes of collective bargaining with The Sherwin-Williams Company, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be rep-resented by District 50, United Mine Workers of America, Local No.12268, or by Independent Paint-Makers Union, or by Paint-MakersLocal No. 1351 of the Brotherhood of Painters, Decorators & Paper-hangers of America, A. F. of L., for the purposes of collective bar-gaining, or by none.8District 50 requested that if the Board directs an election herein its name appear onthe ballot as "District 50, United Mine Workers of America; Local No. 12268." Therequest is hereby granted.